—■ Action by the sole heirs at law and distributees of a deceased person to compel defendant to transfer to them certain real and personal property claimed to have been obtained by him from the deceased, during her lifetime, by the use of fraud, deceit and undue influence. Plaintiffs appeal from an order dismissing the complaint for insufficiency, with leave to serve an amended complaint. Order affirmed, with $10 costs and disbursements; amended complaint to be served within ten days after the entry of the order hereon. No opinion. Nolan, P. J., Adel, Mac Crate, Schmidt and Beldock, JJ., concur.